                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

LAJUAN FLEETWOOD,                            :    Case No. 1:18-cv-574
                                             :
       Plaintiff,                            :    Judge Timothy S. Black
                                             :    Magistrate Judge Karen L. Litkovitz
vs.                                          :
                                             :
HAMILTON COUNTY COURT OF                     :
DOMESTIC RELATIONS, et al.,                  :
                                             :
       Defendants.                           :

                        DECISION AND ENTRY
           ADOPTING THE REPORTS AND RECOMMENDATIONS
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 20, 2018, submitted a

Report and Recommendation. (Doc. 4). Plaintiff filed timely objections on August 31,

2018. (Doc. 5).

       After reviewing the Report and Recommendation, Plaintiff’s objections, and the

case record, the Court finds that Plaintiff’s objections are not well-taken. The Magistrate

Judge found that Plaintiff’s complaint should be dismissed because (1) Ohio courts are

not sui juris, Plaintiff’s § 1983 claims against the Hamilton County Court of Domestic

Relations fail (Doc. 4 at 5); and (2) as judges have absolute immunity from suit for acts

they commit while functioning within their judicial capacity, Plaintiff’s claims against

Judge Searcy fail. (Id. at 6).
       Plaintiff’s objections do not address the fact that Hamilton County Court of

Domestic Relations is not sui juris.

       Plaintiff’s objections do argue that Judge Searcy is not immune from suit because

her acts were not committed in a judicial capacity. (Doc. 5 at 5-6). However, this

argument lacks merit. The Court agrees with the Magistrate Judge’s finding that “the

decisions made by Judge Searcy in connection with plaintiff’s pending state court action

are functions normally performed by judges.” (Doc. 4 at 6). See Alexander v. Rosen, 804

F.3d 1203, 1208 (6th Cir. 2015) (granting absolute immunity to state family court judge

and finding judge’s actions in assessing fees, issuing an arrest warrant, and refusing to

issue a stay are paradigmatically judicial acts).

       Accordingly, the Court agrees with the Report and Recommendation’s finding that

Plaintiff’s complaint should be dismissed for failure to state a claim upon which relief

may be granted and because it seeks relief from a defendant who is immune from suit.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 5) should be and are hereby OVERRULED

and the Report and Recommendation (Doc. 4) should be and is hereby ADOPTED in its

entirety.

       Accordingly, for the reasons stated above:

   1) Plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice.




                                              2
   2) The Court certifies that, pursuant to 28 U.S.C. § 1915(a), an appeal of this Order
      would not be taken in good faith and therefore Plaintiff is denied leave to appeal in
      forma pauperis. Plaintiff remains free to apply to proceed in forma pauperis in
      the Court of Appeals; and

   3) The Clerk shall enter judgment accordingly, whereupon this case is
      TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        11/20/18
                                                           Timothy S. Black
                                                           United States District Judge




                                            3
